     Case
     Case 2:15-cr-00093-SPC-MRM
          2:15-cr-00093-SPC-MRM Document
                                Document 137
                                         138 (Court
                                              Filed only)
                                                    07/30/21
                                                           Filed
                                                               Page
                                                                 07/28/21
                                                                     1 of 2 PageID
                                                                            Page
                                                                       UNITED     1 431
                                                                              STATESofGOVERNMENT
                                                                                       2
                                    PageID 397
                                                                                           memorandum
DATE:      July 28, 2021
REPLY TO
ATTN OF:   Monica Holsteen
           United States Probation Officer – Fort Myers Division

SUBJECT:   Sijames Melus, Docket No.: 2:15-cr-93-SPC-MRM
           Notification of Self-Deportation

    TO:    The Honorable Sheri Polster Chappell
           United States District Judge

           COURT HISTORY:

           On October 15, 2018, Melus pled guilty to Conspiracy to Commit Mail Fraud and was sentenced to 46
           months imprisonment followed by three (3) years of supervised release. The following special conditions
           were imposed: participate in a substance abuse program, provide access to any requested financial
           information, cooperate in the collection of DNA, VCCA drug testing, comply with deportation if ordered
           by the Department of Homeland Security, $100.00 assessment fee, and pay $1,691,771.73 in restitution.

           SUPERVISION HISTORY:

           Melus commenced his term of supervised release on January 29, 2021 and is due to terminate supervised
           release on January 28, 2024. The Court was notified on May 5, 2021 of his inability to make restitution
           payments due to having no income.

           Melus is a native of Haiti and his wife and children continue to reside in Haiti. On June 23, 2021, Melus
           informed the Probation Office that he would be self-deporting back to Haiti on June 25, 2021. He also
           advised that he has no plans of returning to the United States. Probation instructed Melus that as a special
           condition of his supervision, he cannot return to the United States unless authorized by the Secretary for
           the Department of Homeland Security or an appropriate immigration authority.

           On July 13, 2021, Immigration Agent Donald Evans confirmed Melus’ departure from the United States
           and records show him onboard a flight to Port-au-Prince, Haiti on June 25, 2021, at 0700 hours.

           RECOMMENDATION:

           The Probation Office will continue to monitor Melus’ status in the event he returns to the United States.
           No action is requested by the Court at this time.

           Respectfully Submitted:                            Approved By:

           /s/ Monica Holsteen                                /s/ Carlos Colon

           Monica Holsteen                                    Carlos Colon
           United States Probation Officer                    Assistant Deputy Chief Probation Officer
           (239) 461-2087                                     (813) 301-5844

           cc: Joseph C. Collins, Chief
               United States Probation Officer
Case
Case 2:15-cr-00093-SPC-MRM
     2:15-cr-00093-SPC-MRM Document
                           Document 137
                                    138 (Court
                                         Filed only)
                                               07/30/21
                                                      Filed
                                                          Page
                                                            07/28/21
                                                                2 of 2 PageID
                                                                       Page 2 432
                                                                              of 2
                               PageID 398

   The Honorable Sheri Polster Chappell
   RE: Melus, Sijames
   July 28, 2021
   Page 2


   APPROVED:                                                  July 29, 2021
                       Sheri Polster Chappell               Date
                       United States District Judge

   DISAPPROVED:
                       Sheri Polster Chappell               Date
                       United States District Judge

   COMMENTS:
